Title: From Thomas Jefferson to William Davies, 7 February 1781
From: Jefferson, Thomas
To: Davies, William



Sir
In Council Febry. 7th 1781.

It was our intention that the tools should go with the workmen and hope they have accordingly gone. I have enquired of Mr. Armistead as to the giving a yard of linen for making shirts at Petersburg. He says it was never done by him; but that Colo. Elliot the Continental Q.M. had given the price of a yard of linen. Mr. Armistead’s allowance for the white linen shirts is 30 dollars. There is no cloathing at Petersburg under our order; from a hint in your letter you seem to expect that the men of the State regiments are transferred to the continent. This is not the case. On the contrary such of them as are gone to the Southward will be recalled, to be employed as garrison. We approve of your having 30 or 40. shirts of the coarse linen made for the purpose of shifting the patients in the hospital. Before the receipt of yours of the 5th I had inclosed the regulations proposed to be made in the Clothier’s department for your observations.
I am with much respect Sr Yours &c &c,

 Thos. Jefferson

